Citation Nr: 1712459	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-32 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from November 1968 to June 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This matter was previously remanded by the Board in December 2013.


REMAND

A review of the record reveals that further remand is necessary for additional development of the claims on appeal.

The Veteran asserts his entitlement to service connection for peripheral neuropathy both on a direct and presumptive basis due to Agent Orange exposure while stationed in Vietnam, and as secondary to his service-connected diabetes mellitus.

Pursuant to the Board's December 2013 remand, the Veteran underwent a VA examination in conjunction with his claim in February 2014.  The Board finds that the opinion provided by that medical examiner to be inadequate for various reasons.  Foremost, the examiner does not opine as to whether the Veteran's currently diagnosed peripheral neuropathy is directly related to Agent Orange exposure.  Rather, the examiner only concludes that the Veteran's peripheral neuropathy "less likely as not existed to any degree within one year of separation" from service, therefore providing a negative opinion with regard to presumptive service connection based on herbicide exposure.  However, the record contains medical evidence suggesting that the Veteran's peripheral neuropathy may be directly related to his presumed herbicide exposure, including private treatment records from April 2012 which list in the Veteran's past medical history "peripheral neuropathy possibly caused by agent orange."  Thus, while the examiner stated her opinion as to presumptive service connection, she failed to offer an opinion as to whether the Veteran's peripheral neuropathy is directly related to herbice exposure in service.

Additionally, while the VA examiner found that the Veteran's diabetes mellitus was not severe enough or long enough in duration to cause or aggravate his peripheral neuropathy, it appears she based her conclusion on the Veteran's blood sugar levels, as she noted reasonable blood sugar control.  However, there is evidence in the record that suggests the Veteran's A1C may not be a reliable measure of his blood sugar levels or the severity of his diabetes mellitus. 

Similarly, the VA examiner stated that the Veteran's diabetes mellitus could not have caused his peripheral neuropathy because the Veteran's peripheral neuropathy is longstanding and the Veteran's symptoms were present "for some years prior" to his diagnosis.  However, in drawing this conclusion, the examiner did not address the evidence of the Veteran's diabetic retinopathy which was noted as early as April 2011.  Such a severe complication would suggest that the Veteran's diabetes mellitus would have preexisted his July 2011 diagnosis.  Moreover, with respect to aggravation, the evidence of diabetic retinopathy in April 2011 also supports more severe diabetes mellitus than as considered by the February 2014 VA examiner.

Given the evidence suggestive of more severe or more longstanding diabetes mellitus than as apparently considered by the February 2014 VA examiner, the Board finds that an addendum opinion is necessary to address the significance, if any, of such evidence.  Moreover, in order to clarify her conclusions about a causal relationship between the Veteran's diabetes mellitus and peripheral neuropathy, the VA examiner should identify the date of onset of the Veteran's peripheral neuropathy and the date of onset of diabetes upon which any opinion offered is based.  The Veteran should also be examined in conjunction with the addendum opinion, as the February 2014 examiner noted the potential aggravation due to diabetes mellitus, and the evidence submitted by the Veteran's private physician includes the statement the Veteran currently has "severe peripheral neuropathy."

Updated and outstanding treatment records would be requested on remand.


Accordingly, the case is REMANDED for the following action:	

1. Associate with the virtual claims file any outstanding VA and private treatment records.  If requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any peripheral neuropathy of the lower extremities.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current peripheral neuropathy of the lower extremities is related to early onset peripheral neuropathy manifested during service to a degree of 10 percent or more within one year of separation?

In answering this question, the examiner should consider the Veteran's lay assertions of experiencing pain in his feet in the early 1970s after separation from active service.  Further, the examiner should note that the Veteran's exposure to herbicides during service is presumed.

(b)  If the answer to (a) is no, is it at least as likely as not, (i.e. probability 50 percent or greater) that any current peripheral neuropathy of the lower extremities is directly related to the Veteran's service?

(c)  If the answer to (b) is no, is it at least as likely as not (i.e. probability of 50 percent or greater) that any current peripheral neuropathy of the lower extremities is caused by the Veteran's service-connected diabetes mellitus?

In offering the foregoing conclusions, the examiner should also comment on the evidence suggesting that the Veteran's A1C levels are not an accurate representation of the Veteran's blood sugar levels or severity of the his diabetes mellitus, and the evidence suggesting more long standing diabetes mellitus.

Additionally, in answering this question, the examiner should clarify her position on the Veteran's alcohol consumption and base her conclusions on that clarification.  The Veteran disputes the basis on which the examiner laid her initial findings , particularly her statement that the Veteran regularly consumes alcohol and does so more heavily on the weekend, but never on Sundays.

The examiner should then identify the date of onset of the Veteran's peripheral neuropathy, particularly in light of the examiner's previous determination that the Veteran's peripheral neuropathy is longstanding.

(d)  If the answer to (c) is no, is it at least as likely as not (i.e. , probability of 50 percent or greater) that any current peripheral neuropathy of the lower extremities has been aggravated beyond its normal progression by the Veteran's service connected diabetes mellitus?

In answering the foregoing, the examiner should address the significance of diabetic retinopathy, suggesting more severe or more longstanding diabetes mellitus.

The examiner is informed that aggravation is defined for
legal purposes as a chronic worsening of the underlying
condition versus a temporary flare-up of symptoms,
beyond its natural progression.  If aggravation is present,
the clinician should indicate, to the extent possible, the
approximate level of disability (i.e., a baseline) before the
onset of the aggravation.

The examiner is requested to provide a complete rationale
for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so, and note what, if any,
additional evidence would permit such an opinion to be
made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


